          Case 1:20-cr-00406-ELH Document 18 Filed 04/19/21 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

                                                    *
                                                    *
 UNITED STATES OF AMERICA                           *
                                                    *
         v.                                         *      CRIMINAL NO. ELH-20-406
                                                    *
 JAMES DALE REED                                    *
                                                    *
        Defendant

                                                *******

       CONSENT MOTION FOR EXCLUSION OF TIME FROM SPEEDY TRIAL
                           COMPUTATIONS

       The United States of America, by and through undersigned counsel, and with the

consent of defense counsel, moves this Court as follows:

          1.            Pursuant to 18 U.S.C. ' 3161(c), the speedy trial time on the indictment for

James Dale Reed began to run for in this case on March 3, 2021, the day on which Mr. Reed had his

initial appearance in Court on the indictment. Pursuant to a Court Order, March 3, 2021 through April

22, 2021 was excluded from calculation under the Speedy Trial Act. Counsel for James Dale Reed has

consented to excluding all time between the dates of Mr. Reed's initial appearances through April 22,

2021. The government is providing the defense with discovery to review and the government and the

defense will be engaging in plea discussions regarding this case.

              2.       We are requesting that the period from April 23, 2021 through June 7,

2021 be excluded from calculation under the Speedy Trial Act.

              3.       Because the ends of justice served by excluding the time outweigh the

interests of the defendant and the public in a more speedy trial, the resulting delay is permissible

pursuant to 18 U.S.C. ' 3161(h)(1)(D) and (h)(7).




                                                   1
             Case 1:20-cr-00406-ELH Document 18 Filed 04/19/21 Page 2 of 4




             4.        Additionally, under Section 3161(h)(7), periods of delay that extend

the time within which the trial of an offense must commence are allowed if such

continuance is granted by the Court on the basis of a finding that the ends of justice served

by taking such action outweigh the best interest of the public and the defendant in a speedy

trial. 18 U.S.C. ' 3161(h)(7)(A). The government submits that the ends of justice served by

taking such action outweigh the best interest of the public and the defendant in a more

speedy trial in this case because the parties made diligent efforts to discuss the case prior to

trial. The parties submit that it is part of the parties’ due diligence to disclose and to review

appropriate discovery materials and discuss legal and factual issues in order to discuss a

potential resolution effectively. Accordingly, the parties submit that the time spent to

address these issues should be excluded from the Speedy Trial computation.

              5.        Counsel for the government has contacted the counsel for the defendant,

who consents to this request.

             6.        For all of these reasons, an exclusion of time from the speedy trial period is

justified.

             WHEREFORE, the United States, through undersigned counsel, and the defendant,

through his counsel, hereby requests that the Court issue an unopposed Order providing for the

requested exclusion of time from April 23, 2021 through June 7, 2021. A proposed order is

submitted herewith.




                                                   2
Case 1:20-cr-00406-ELH Document 18 Filed 04/19/21 Page 3 of 4




                                      Respectfully submitted,

                                      Jonathan F. Lenzner
                                      Acting United States Attorney

                                      /s/___________________________
                                      Joan C. Mathias
                                      Assistant United States Attorney
                                      36 South Charles Street
                                      Fourth Floor
                                      Baltimore, Maryland 21201
                                      410-209-4850
                                      Fax: 410-962-9293




                               3
         Case 1:20-cr-00406-ELH Document 18 Filed 04/19/21 Page 4 of 4



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that this Motion for Exclusion of Time from Speedy

Trial Computations was filed using CM/ECF on April 19, 2021.

                                                  /s/____________________________
                                                  Joan C. Mathias
                                                  Assistant United States Attorney
                                                  36 South Charles Street
                                                  Fourth Floor
                                                  Baltimore, MD 21201
